Exhibit 10.1

 

CONFIDENTIAL

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made as of this 30th day of September, 1993 and
effective as of January 1, 1994 (the “Effective Date”), by and between Advent
Software, Inc., with principal offices at 301 Brannan Street, San Francisco, CA
94107 (“Advent”) and Interactive Data Corporation with principal offices at 95
Hayden Avenue, Lexington, MA 02173 (“Interactive”).

 

WITNESSETH THAT:

 

WHEREAS, Interactive is engaged in the development and marketing of
computer-based information services, one component of which is a communications
environment know as (“Datafeed”);

 

WHEREAS, Advent has developed a group of computer software programs identified
on Exhibit A (collectively, the “Product”) that maintain records of investment
portfolio transactions and prepare certain analyses and reports for investment
instruments;

 

WHEREAS, Advent and Interactive market their separate services and products to
others and wish to make this a non-exclusive agreement between the two parties;

 

WHEREAS, Advent and Interactive would like to continue making the Product
available in conjunction with Interactive’s information services by means of
Interactive’s Datafeed product, all on the terms and conditions set forth below;

 

NOW THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:

 

1.                                       Development. Interactive will continue
to provide Advent with those specifications of the Datafeed environment which
are necessary for Advent to develop routines in the Product that enable the
Product to access and process the information contained in the various financial
databases residing on Interactive’s computer system.

 

2.                                       Offering of Services. Interactive will
allow the Product, modified to operate in the Datafeed communications
environment, to enable Advent’s clients using the Product to access, retrieve,
and process financial information residing on Interactive’s computer system. 
Sales of Interactive’s financial information services shall be made in
accordance with the Price List in Exhibit B, as adjusted for periodic price
changes.  Interactive is authorized to use two copies of the Product provided by
Advent for training by Interactive of Interactive’s marketing and customer
support personnel, and other purely internal uses without being obligated to pay
Advent any compensation for such use.  Interactive agrees to be bound by the
terms of Advent’s standard software license agreement.

 

3                                          Commissions.  Interactive agrees to
pay directly to Advent an amount equal to [**]% of all monthly revenue (as
defined below), provided that such revenue does not

 

--------------------------------------------------------------------------------

[**] Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions

 

--------------------------------------------------------------------------------


 

fall below $100,000.00 with respect to any month.  Should the monthly revenue
fall below $100,000.00 for any month during the term of this Agreement or during
the twenty-four month period described in Section 13, then the commission paid
for that month only will be [**]%. In addition, during the twenty-four month
period described in section 13, the [**]% rate referred to above shall be
reduced to [**]% in the event that this Agreement has been terminated by
Advent.  Monthly revenue is defined as all amounts actually collected by
Interactive with respect to any month from Advent’s clients whose use of the
Product together with Datafeed enables them to access, retrieve, or process
financial information residing on Interactive’s computer system, which amounts
may be reduced as set forth in the last sentence of this Section.  Such revenue
includes, without limitation, the collected amounts of initial sign-up fees,
monthly access charges, usage fees based on the types and quantities of
information retrieved from Interactive’s system by the client, monthly Local
Area Network fees, and any other current or future charges to Advent’s clients
based upon the establishment of their relationship with Interactive and their
usage of data available via Interactive’s Datafeed product that is input into
the Product via the routines developed by Advent maintained in the Product. 
Interactive will be able to offset the monthly revenue amount by the
extraordinary costs of collection, any subscription fees or other costs imposed
by a third party supplier (including any affiliate of Interactive) of data, and
communication charges.

 

4.                                       Monthly Reports; Collection of Fees. 
Within forty-five (45) days after the end of each month, Interactive will
provide Advent with a report produced by Interactive’s standard billing
procedures showing the names of Advent’s clients which had access via Datafeed
to the financial databases residing on Interactive’s computers during such
month, their level of usage during the month, and how much the client paid to
Interactive for that month.  Interactive agrees to pay Advent the commission
required under section 3 above within forty-five (45) days after the end of each
month.

 

5.                                       Advent Access to Interactive’s Computer
System.  Advent will be assigned a unique User ID and password for the purpose
of testing the Product/Datafeed interface and for support of clients.  Access to
Interactive’s computer system by means of such User ID and password will be made
available at no charge up to limits periodically specified by Interactive.  Such
use will be provided on an internal priority basis, which is the same basis on
which use of the computer system is provided to Interactive’s own programmers,
but which may entail slower response time than the basis on which use of the
computer system is provided to customers.  Such use will, however, be provided
on a customary basis, if requested, for marketing demonstrations.

 

Advent will use computer system resources provided by Interactive pursuant to
the provisions of this section only for the purposes specified and for no other
purposes.  Computer resources used by Advent for all other purposes or in excess
of the amounts specified by Interactive will be provided by Interactive and paid
for by Advent at Interactive’s standard commercial charges for usage on a
customer priority basis in accordance with Interactive’s standard customer terms
and conditions then in effect.

 

--------------------------------------------------------------------------------

[**] Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions

 

--------------------------------------------------------------------------------


 

6.                                       Marketing of the Product.  Interactive
and Advent, each at its own expense, will cooperate in marketing the use of the
Product in conjunction with Interactive’s information services.  However,
neither party shall have any obligation to the other to undertake marketing
efforts.  Advent shall be responsible for supplying documentation to clients
describing the necessary procedures to access the Datafeed interface and
Interactive’s financial databases.  Interactive will supply Advent’s clients
with a description of the Datafeed product and an outline description of the
financial information to which they may have access.

 

7.                                       Technical Support.  Advent, at its
expense, will be responsible for the technical support of clients with respect
to their use of the Product.  Interactive, at its expense, will provide
assistance to clients in interpreting Interactive’s financial data which was
accessed by means of the Datafeed product.

 

8.                                       Maintenance and Updating.  Advent, at
its expense, will maintain a version of the Product in an operational status
ready for use by clients in conjunction with the Datafeed communications
interface to Interactive’s financial databases.

 

9.                                       Ownership of Services.  Interactive
agrees that the Product is and will remain the sole property of Advent and
agrees not to sell, transfer, distribute, or otherwise make the Product, or any
part thereof, or the use of the Product, or any part thereof, available at any
person or organization, except as provided in this Agreement.  Advent agrees
that Datafeed is and will remain the sole property of Interactive and agrees not
to sell, transfer, distribute, or otherwise make Datafeed, or any part thereof,
or the use of Datafeed, or any part thereof, available at any person or
organization, except as provided in this Agreement.

 

10.                                 Limitation on Use of Parties’ Names. 
Neither party shall use the name of the other party or any other name or mark
owned by the other party except as expressly authorized in advance in writing by
said other party.  All trade names, trademarks and service marks, and attendant
goodwill, now owned by each party shall remain its sole property and all rights
accruing from their use shall inure to the benefit of the owner party.

 

11.                                 Confidentiality.  Each party will preserve
the “Confidential Information” of or pertaining to the other party and will not,
without first obtaining the other’s written consent, disclose to any person or
organization, or use for its benefit, any Confidential Information of or
pertaining to the other party during the term of this Agreement and after
termination.

 

“Confidential Information” means any proprietary information, technical data or
know-how, including, but not limited to, that which relates to research,
products, services, customer lists, markets, software, developments, inventions,
processes, engineering, marketing or finances, which Confidential Information is
disclosed by either party directly or indirectly in writing, orally, or by
inspection of software code, equipment, or

 

--------------------------------------------------------------------------------


 

other materials.  Confidential Information shall not include information that:
(i) was generally known and available in the public domain through no fault of
the receiving party; (ii) was known to the receiving party at the time of the
disclosure as shown by the files of the receiving party in existence immediately
prior to the time of disclosure; (iii) is disclosed with the prior written
approval of the disclosing party; (iv) was independently developed by the
receiving party without any use of the Confidential Information of the
disclosing party, and by employees or other agents of the receiving party who
have not been exposed to the Confidential Information of the disclosing party;
(v)  becomes known to the receiving party from a source other than the
disclosing party without breach of this Agreement by the receiving party and
otherwise not in violation of the disclosing party’s rights; or (vi) is
disclosed pursuant to the order or requirement of a court, administrative
agency, or other government body; provided, that the receiving party shall
provide prompt, advance notice thereof to enable the disclosing party to seek a
protective order or otherwise prevent such disclosure.

 

12.                                 Term; Termination.  This Agreement shall
become effective on the Effective Date and shall continue for an initial term of
five (5) years.  Thereafter, it shall remain in effect for successive twelve
(12) month terms unless one party gives the other party notice that it does not
wish to renew the Agreement.  In order to effectuate termination at the end of
the initial term, a party must give notice twenty-four (24) months prior to the
last day of the initial term.  After that a party must give notice twenty-four
(24) months prior to the end of the implied extension of the term as set forth
above. For example, if one party gives notice twelve months prior to the end of
the initial term, the term is implied to extend for an additional year after the
initial term.

 

Notwithstanding the foregoing, either party may terminate this Agreement at any
time based upon material breach by the other party by giving the other party at
least ninety (90) days’ prior written notice.  “Material breach” shall include,
without limitation, a party’s admission in writing of its inability to pay its
debts as they become due, filing a petition in bankruptcy, taking advantage of
any act for the protection of debtor’s estates, or becoming the subject of a
petition under the federal bankruptcy laws, unless such petition has been
dismissed or discharged within ninety days after filing.  Termination for a
material breach of this Agreement shall become effective at the end of such
90-day period unless the breach shall have by then been corrected.  The party in
breach shall have 90 days to cure any condition that led to the material breach.

 

13.                                 Rights and Obligations upon Termination. 
Upon termination of this Agreement for any reason, Interactive and Advent shall
discontinue all efforts to cause new clients to subscribe to use of the Product
in conjunction with Datafeed and Interactive’s financial databases.  Should
existing clients who use the Product wish to continue use of the Product in
conjunction with Datafeed and Interactive’s financial databases after
termination of this Agreement, they shall be permitted to do so for a period of
twenty-four (24) months, and all the provisions of this Agreement shall remain
in effect to the extent reasonably required or desirable to specify the duties
and obligations of the parties during the period of such continued use by
clients, with the exception of section 8.

 

--------------------------------------------------------------------------------


 

After such twenty-four month period or upon termination if there are no such
clients, each party shall destroy or return to the other party all copies of
documents, software, or other material containing Confidential Information of or
pertaining to the other party in its possession, custody or control, and neither
party shall thereafter offer the use of the Product in conjunction with Datafeed
or Interactive’s financial databases, or any part thereof, to any person or
organization without the express, written consent of the other party.

 

14.                                 No Infringement of Rights of Others.  Advent
represents and warrants to Interactive that the Product, used as contemplated in
this Agreement, does not infringe any copyrights, trademarks, or other
proprietary rights of any person on organization; provided that Advent does not
make any representations herein with respect tothe infringement of patents. 
Advent will defend at its expense any action brought against Interactive based
on any claim of patent, copyright, trademark, or other proprietary right
infringement and will pay any costs and damages finally awarded against
Interactive in such action or constituting a settlement of such claim; provided,
however, that Interactive notifies Advent promptly in writing of such claim and
permits Advent to have sole control of the defense and/or settlement of such
claim.  Should the Product become, or in the opinion of Advent be likely to
become, the subject of a claim of infringement of any patent, copyright,
trademark, or other proprietary right, then Advent may procure for Interactive
the right to continue to use the Product, as contemplated in this Agreement, or
to replace or modify the Product to make it non-infringing.

 

15.                               WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, INTERACTIVE AND ADVENT MAKE NO REPRESENTATIONS OF
WARRANTIES, EXPRESS OR IMPLIED, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT
TO THE PERFORMANCE OF THE PRODUCT, OF DATAFEED OR OF INTERACTIVE’S COMPUTER
SYSTEM.

 

16.                               LIMITATION OF LIABILITY.  NEITHER PARTY SHALL
HAVE ANY LIABILITY RESULTING FROM PERFORMANCE OF ANY FAILURE TO PERFORM OF THE
PRODUCT, DATAFEED, OR INTERACTIVE’S COMPUTER SYSTEM.  IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

17.                                 Independent Contractors.  Nothing in this
Agreement shall be deemed to create an agency, joint venture or partnership
relationship between Advent and Interactive.  Except as expressly set forth in
this Agreement, neither party shall have authority to act on behalf of or bind
the other party in any way.

 

--------------------------------------------------------------------------------


 

18.                                 Non-exclusivity.  Both parties agree that
the relationship set forth in this Agreement in non-exclusive.  Nothing
contained herein shall preclude either party from entering into arrangements or
agreements with third parties including such arrangements or agreements similar
to this Agreement.

 

19.                                 Notices.   All notices and other
communications hereunder shall be in writing and shall be delivered, in person,
by overnight courier, or mailed first-class mail, registered or certified,
postage prepaid, (a) if to Interactive, to the attention of Legal Department,
Interactive Data Corporation, 95 Hayden Avenue, Lexington, MA 02173 and (b) if
to Advent, to the attention of President and CEO, Advent Software, Inc., 301
Brannan Street, San Francisco, California 94107.  All notices shall be effective
upon receipt.

 

20.                                 Severability.  The terms and conditions of
this Agreement are severable.  If any term or condition of this Agreement other
than a provision relating to warranty, disclaimer or warranty or limitation of
liability is deemed by a court of competent jurisdiction to be illegal or
unenforceable under any rule of law, then this Agreement and all other terms and
conditions shall remain in force, unless continuation would deprive a party of
its economic benefit under this Agreement.

 

21.                                 Entire Agreement.  The parties hereto agree
that this Agreement represents the complete and exclusive statement of the
agreement between the parties, and supersedes all prior proposals, agreements,
communications and understandings, oral or written, relating to the subject
matter of this Agreement.

 

22.                                 Modification of the Agreement.  This
Agreement may be amended only by a writing executed by the authorized
representatives of both of the parties hereto.

 

23.                                 Effectiveness of Waiver.  Failure or delay
by either party in enforcing any provision of this Agreement shall not be deemed
to be a waiver of that provision or of any other provision of this Agreement. 
No waiver shall be effective unless in writing and executed by an authorized
representative of the party to be bound thereby and no waiver shall be effective
with respect to any occurrence, circumstance or matter other than as expressly
set forth therein.

 

24.                                 Force Majeure.  Neither party shall be
responsible for any delay or failure in performance resulting from events beyond
the control of such party.  Such events shall include, but not be limited to, an
act of God, war, riot, epidemic, fire, flood, natural disaster, act of
government or strike.

 

25.                                 Binding Effect; Assignment.  This Agreement
shall be binding on the parties and their successors, permitted assignees and
legal representatives.  Neither party may assign this Agreement in whole or in
part without the prior written consent of the other party whose consent may not
be unreasonably withheld.  Notwithstanding the foregoing, Interactive may assign
this Agreement to an affiliate of Interactive without the consent of Advent;
provided that Interactive shall have given Advent not less that 30 days’ prior
written notice of an assignment of this Agreement to an affiliate and Advent
shall not

 

--------------------------------------------------------------------------------


 

have informed Interactive in good faith within 20 days after receipt of such
notice that such affiliate is a competitor of Advent.

 

26.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with the laws of the United States and
the State of New York, without reference to its conflict of law principles.  In
the event a party hereto brings suit to enforce any provision of this Agreement,
such suit shall be brought in the federal court for the district in which the
other party’s principal place of business is located.  Advent and Interactive
hereby consent to be a subject to the personal jurisdiction of the aforesaid
federal court.

 

27.                                 No Third Party Beneficiaries.  Except as
expressly provided herein, no other person or entity is intended, or shall be
deemed to be beneficiary of any provision of this Agreement.

 

28.                                 Audit Rights.  Advent shall have the right,
but not the obligation, to direct a recognized independent accounting firm to
conduct, during normal business hours, once in any calendar year, an audit of
(and to copy) the appropriate records of Interactive to verify (a) the accuracy
if Interactive’s reports to Advent detailing the usage and associated charges to
Advent’s clients and the amounts collected from Advent’s clients,
(b) Interactive’s compliance with the terms of this Agreement, and (c) any other
such routines, reports, or procedural matters directly relating to the fees due
to Advent from Interactive or the amounts collected by Interactive from Advent’s
clients.  Representatives of the accounting firm shall protect the
confidentiality of Interactive’s Confidential Information and abide by
Interactive’s reasonable security regulations while on Interactive’s premises.
If the audit determines that the amount due to Advent is misstated by more than
5% then Interactive will pay the reasonable expenses associated with the audit,
in addition to the fee adjustment.

 

29.                                 Termination of Clients upon Request of
Advent.  In the event that Advent informs Interactive in writing that a client
has an unauthorized version of the Product and instructs Interactive promptly to
terminate delivery to such client of any data contained on Interactive’s
database accessed in conjunction with the Product, Interactive shall terminate
delivery of such data to such client after Interactive has provided such client
thirty (30) days’ prior written notice of termination.  Advent agrees to
indemnify and hold Interactive harmless from any claims, demands, liabilities,
actions, suits or proceedings asserted or claimed by any party as a result of
Interactive’s following Advent’s written instructions set forth above, and
Advent agrees to undertake the cost of defending same, including reasonable
attorneys’ fees.  Interactive agrees to give Advent timely notice of, and shall
have the option to undertake and conduct the defense of, any such claim, demand,
liability, action, suit or proceeding.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed, all
as of the day and year first above written.

 

ADVENT SOFTWARE, INC.

 

INTERACTIVE DATA CORPORATION

 

 

 

 

 

 

By: 

/s/ Stephanie DiMarco

 

By: 

/s/ Judith Y. Hogan

 

 

 

Name: 

Stephanie DiMarco

 

Name: 

Judith Y. Hogan

 

 

 

Title: 

President & CEO

 

Title: 

Director-Third Party Mktg

 

 

 

Date: 

10/6/93

 

Date: 

9/30/93

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Known product names as of September 30, 1993

 

The Professional Portfolio, Level I

The Professional Portfolio, Level II

AXYS

OMS

Geneva

 

--------------------------------------------------------------------------------